PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_02_EN.txt. Tor

DISSENTING OPINION BY M. URRUTIA.

[ Translation. |

The Application of the Belgian Government against the
Bulgarian State in regard to the Electricity Company of Sofia
and Bulgaria declares that that Government, for the purposes
of proceedings before the Court, relied upon :

(1) the declarations of adherence made by Belgium and
Bulgaria to the optional clause accepting as compulsory the
jurisdiction of the Court, which declarations were respectively
ratified on March roth, 1926, and August 12th, 1921; |

(2) the Treaty of conciliation, arbitration and judicial settle-
ment concluded between the two countries on June 23rd, 1931.

In the Statement of the Law contained in the Belgian Mem-
orial (p. 18), the Court’s jurisdiction was derived in the first
place from Article 4 of the said Treaty of conciliation, arbitra-
tion and judicial settlement, but the Memorial added: “In
addition, if a further source were necessary, the Belgian Govern-
ment bases the jurisdiction of the Permanent Court of Inter-
national Justice upon the declarations by which Belgium and
Bulgaria adhered to the optional clause of the Statute of the
Court”, etc.

In the Statement of Facts in the same Memorial (p. 17),
reference is made to the note sent by the Belgian Minister in
‘Sofia to the Bulgarian Minister for Foreign Affairs on June 24th,
1937 (Annex 56 of the Belgian Memorial), in which the Belgian
Minister notified the intention of his Government to submit the
dispute to the Court, “the present dispute falling within the
class of those which Articles 4 and 6 of the Treaty of conci-
liation concluded between Bulgaria and Belgium on June 23rd,
1931, permit to be submitted unilaterally to the Permanent
Court of International Justice”, etc.; in brackets these words
are added: ‘(whose compulsory jurisdiction Bulgaria moreover
accepted under the optional clause on August 27th, 1921)’.

The Belgian Government’s Additional Memorial states that
the Treaty of conciliation, arbitration and judicial settlement
is, am the second place, the basis of the Court’s jurisdiction.
The Statement of Law in the Memorial of the Bulgarian Govern-
ment introducing its preliminary objection implies that the
Bulgarian Government also understood the Belgian Application
in this sense.

It would appear that the first question to be asked in order
that the Court may establish its jurisdiction is whether the
Bulgarian Government’s objection is to be settled on the basis

4I
A./B. 77 (ELECTRICITY COMPANY).—OP. URRUTIA. . I0Z

of the Treaty already several times mentioned or on that of
the optional clause or on the two texts conjointly.

Me. Rolin, Counsel for the Belgian Government, speaking in
Court in the morning of March Ist, 1930, expressed his views.
on this question and concluded as follows :

“Until February 3rd, 1933, our relations were governed by the
‘optional clause, subject to the conditions specified in our respective:
declarations of acceptance.

From February 3rd, 1033—the date of the coming into force of
the Treaty of 1931—till February 3rd, 1938, our relations were
governed by that Treaty.

From February 3rd, 1938, up to the present time, our relations.
are again governed by the optional clause.”

“Tt seems rather strange that, after the written proceedings and
after the arguments which you have heard, you should be invited
to decide as to your jurisdiction‘in a single dispute between two:
States on the basis of two series of documents which have been
examined in succession, just as if there were two clauses in force
during the said period between Belgium and Bulgaria having to be
applied in a separate manner, two documents unrelated to one
another, two systems of rules to which you are invited to refer in
succession... Îé seems to me preposterous to suppose that it was the
intention of Belgium and Bulgaria to create another additional
system which would be in force during the same period as the
optional clause that already bound us, and would have cumulative
effect.”

At the afternoon hearing of the same day, Me. Rolin modified
his earlier opinion and expressed another view to the effect
that “in this second intermediate period—during which Belgium
filed her Application—the Court should take into consideration
the optional clause together with any amendments to it effected
by the Treaty between Belgium and Bulgaria” (Exposés oraux,
Distr. 4225).

M. Altinoff, Agent for the Bulgarian Government, disputed.
the arguments adduced by Me. Rolin in his first statement and,
according to the Bulgarian Agent, the Treaty of arbitration,
conciliation, etc., between Belgium and Bulgaria makes no
change so far as concerns judicial setilement and leaves the previous
situation wholly intact.

In order to decide this question, the Court is not obliged to
adopt the legal ground taken up by either Party, but is quite
free to reach a decision in accordance with its own judgment,
even if both Parties defend the same legal argument, should
the Court consider that that argument lacks foundation.

It is not only the right, but the duty of the Court ex officio
to make sure of its jurisdiction, that is of its power to take

42
 

A./B. 77 (ELECTRICITY COMPANY).—OP. URRUTIA I03

cognizance of a case in accordance with the texts governing
the said jurisdiction (Art. 53 of the Statute).

*
CS *

Bulgaria’s declaration accepting the jurisdiction of the Court
under Article 36 of the Court’s Statute was signed on July zoth,
1921; it was ratified on August 12th, 1921, and contains no
reservation, but only the general condition of reciprocity.

The declaration by Belgium is limited to fifteen years in any
disputes arising after the ratification with regard to situations
or facts subsequent to this ratification, except in cases where
the Parties have agreed or shall agree to have recourse to
another method of pacific settlement.

The Belgian declaration was ratified on March roth, 1926,
which date fixes the entry into force as between Belgium and
Bulgaria of the aforesaid declarations, under the reciprocity clause.

The Treaty of conciliation, arbitration and judicial settlement
signed between Bulgaria and Belgium on June 23rd, 1931, was
ratified on February 4th, 1933. It was denounced on August 3rd,
1937, and expired on February 4th, 1938, in accordance with
Article 37.

The adherence of the two Parties to Article 36 of the Stat-
ute of the Court is equivalent in law to an international agree-
ment between them within the limits fixed by the reservations
in the Belgian declaration. The undertaking could be modified
either by extending or restricting the obligations, or by supple-
mentary provisions embodied in some later agreement.

The said Treaty between Belgium and Bulgaria defined and
amplified the mutual undertakings following from their accept-
ance of Article 36 of the Court’s Statute through the intro-
duction of fresh provisions for judicial settlement, through the
creation of a supplementary legal system in relation with the
said settlement.

The reservation yatione temporis contained in the Belgian
declaration cannot be invoked during the current period of the
1931 Treaty. It is surely out of the question to apply simul-
taneously, in the same dispute and by the same court, one
treaty stipulation excluding certain disputes from judicial settle-
ment, and another stipulation providing for them. One stipu-
lation or the other must prevail. In the present case it is the
Treaty, which is a later law between the Parties, a special law,
the text of which is so perfectly clear that there can be no
choice of construction, still less any confusion.

Under Article 3 of the said Treaty, the High Contracting
Parties agreed to establish certain special conditions before

6 43
A./B. 77 (ELECTRICITY COMPANY).—-OP. URRUTIA 104

an application could be submitted, to the Court. This Article,
which is Article 31 in the General Act of conciliation, arbi-
tration and judicial settlement adopted by the Assembly of
the League of Nations on September 26th, 1928, laid down
an express condition governing an appeal to the compul-
sory jurisdiction of the Court as accepted in the declarations
relating to that jurisdiction in accordance with Article 36 of
the Statute. That condition, which appears in one form or
another in the many treaties which followed the General Act,
means that the High Contracting Parties, by a solemn and
positive act, accept that principle of international law con-
cerning exhaustion of internal remedies, a principle already
generally acknowledged as one of those to which paragraph 3 of
Article 38 of the Court’s Statute refers, and which the Court
recently confirmed, so happily in its recent judgment in the
case of the Panevezys-Saldutiskis Railway between Estonia and
Lithuania. | |

The application of the ordinary rule of international law
concerning exhaustion of local remedies, which in my opinion.
is binding in connection with the introduction of any applica-
tion whatever to the Court under the optional clause, is in.
the present case altogether inevitable, arising as it does out
of the express stipulation of a treaty. Article 38 of the Court’s:
Statute mentions as the first of the sources of law to be applied :
international conventions establishing rules expressly recognized:
by the contesting States.

Accordingly, for as long as the 1931 Treaty was in force,
Article 3 is the Article which must govern the jurisdiction of
the Court in the case of an application filed by one of the
High Contracting Parties. If the Parties, by merely invoking
the acceptance of the Court’s jurisdiction contained in their
declarations of adherence, could set aside this fundamental
clause in the Treaty, the latter would have a purely academic
value and no practical efficacy whatever.

Article 7 of the 1931 Treaty also inserted a new and addi-
tional clause connected with the judicial settlement of any
‘ dispute between the High Contracting Parties. It was pro-
vided that, if conciliation failed, a certain time must elapse
before an application could be submitted to the Court.

Articles 33 and 34 of the Treaty contain further provisions
concerning judicial settlement.

The Treaty established a whole legal system supplementing
and determining the exercise of the Court’s compulsory juris-
diction as accepted by the Parties. The latter did not forget
their declarations of adherence, and Article 4 of the Treaty
expressly provides that the disputes to which it refers include

44
EE toate

A./B. 77 (ELECTRICITY COMPANY).—OP. URRUTIA 105

in particular those mentioned in Article 36 of the Statute of
the Permanent Court of International Justice. Article 31 of
the Treaty also refers to the rules in regard to the substance
of the dispute indicated in Article 38 of the Statute. It may
therefore be concluded that the Parties intended to incorporate
the general system of law arising out of the acceptance of the
Court’s compulsory jurisdiction within another system more
precise and more comprehensive and which the Parties no doubt
thought best adapted to their mutual interests.

The Treaty cannot be said to have cancelled, abrogated or
suspended the legal effects of the declarations, but it made
them subject to such conditions that, during the term of the
Treaty, the Court’s jurisdiction may only be exercised in
accordance with those conditions.

If it were to be allowed that two provisions, governing the
jurisdiction of the Court in a different and even a contrary
manner, were simultaneously applicable, it would follow that
the Court can possess jurisdiction in a certain case under one
of these. provisions, while possessing no jurisdiction under another.
Such a situation seems to me hardly permissible from the legal
point of view, nor, I think, would it accord with the wish of
the Parties as expressed in the text of the instruments by
which they are bound.

If it is inadmissible under municipal law that the jurisdiction
of the Court should be governed by one law which establishes
its jurisdiction and by another law which excludes it, it is
equally impossible to contemplate a parallel situation in inter-
national law.

*
* *

Adherence to Article 36 of the Court’s Statute by several
States, provided for in that Article, was a long step towards
what is called compulsory arbitration. This provision to some
extent realized the hopes of several countries which wished the
compulsory jurisdiction of the Court to be incorporated within
the Statute itself. It was decided, however, that this general
system was to be supplemented and completed by multilateral
or bilateral agreements exactly defining the obligations of the
parties. It was this purpose which inspired the recommend-
ations of the Assembly of the League of Nations adopted on
October 2nd, 1924, and September 25th, 1926, and, finally, the
drafts of the General Act of conciliation, arbitration and judi-
cial settlement and of the model conventions annexed thereto,
voted by the Assembly of 1928. .

The question raised in the case now before the Court involves
a legal problem of great importance to the proper understanding

45
A./B. 77 (ELECTRICITY COMPANY).—OP. URRUTIA 106

of the relations existing between the optional clause and the
said conventions, and the Court’s decision will ‘certainly be
very carefully examined by all the signatory States.

*
*- *

On January 25th, 1938, the day on which the Belgian Applica-
tion was filed with the Court, the Treaty of 1031 was still
in force, and the provisions of that Treaty concerning judicial
methods must determine the jurisdiction of the Court in this
case.

In my opinion, Belgium could not submit her Application, for
as long as the said treaty was in force, without taking account
of its provisions.

Bulgaria, too, in her preliminary objection, was bound to
discuss the jurisdiction of the Court in the light of the treaty
provisions.

The Bulgarian Government bases its objection to the jurisdic-
tion of the Court on Article 3 of the said Treaty. The Belgian
Government, both in its written memorials and in its oral plead-
ings, accepted the Bulgarian Government’s objection as an
objection to the jurisdiction of the Court, which it in fact is,
since the said jurisdiction emanates from the text of the Treaty.

The above-mentioned Article 3 lays down the following con-
ditions in order that one of the Parties may object to the
submission of an application to the Court:

1. If the dispute is one the occasion of which, according to
the municipal law of one of the High Contracting Parties, falls
within the competence of the judicial or administrative author-
ities of the objecting Party.

2. If the dispute has not béen settled by means of a deci-
sion with final effect pronounced within a reasonable time by
the competent authority.

3. If the applicant Party has not notified the other Party of
its intention within a period of one year from the date of the
aforementioned decision.

The present dispute appears to me to fall within the com-
petence of the Bulgarian judicial authorities for the following
reasons.

The Belgian Government recognized the jurisdiction of the
Bulgarian courts in the Belgian Minister’s letter to the Bulgarian
Prime Minister dated April 22nd, 1937 (Bulgarian Memorial,
No. 37).

The Electricity Company of Sofia also recognized that juris-
diction, as is confirmed by the Belgian Minister in the afore-

46
A./B. 77 (ELECTRICITY COMPANY).—OP. URRUTIA 107

said note, and also by the very fact of having instituted pro-
ceedings before the courts.

The Agent for the Belgian Government acknowledged that
jurisdiction both in the written memorials and in the oral plead-
ings. The Belgian Government’s Additional Memorial contains
this important statement: ‘Moreover, far from the Belgian
Government having claimed to withdraw from the examination
of the Bulgarian courts a dispute which fell legally within their
jurisdiction, it is a fact that at the time when the Application
was filed, two Bulgarian instances had delivered final judgments.”

According to universally admitted rules of international law,

“property rights and contractual nghts depend .... on municipal
law .... and fall therefore more particularly within the juris-
diction of municipal tribunals”. That is a quotation from the
Court’s last judgment (Panevezys-Saldutiskis Railway).

The Court also laid down in that judgment that the question
whether the courts of a country do or do not possess juris-
diction in a given case depends upon the law of that country
and that on that matter only the said courts can give a final
decision.

There is no need to enter into the merits of this dispute in
order to appreciate what is already evident, namely that the
rights in question are contractual rights between the Munici-
pality of Sofia and a Belgian electricity company.

I also consider that Belgium filed her Application before the
Bulgarian courts had delivered a final judgment, for these
reasons.

The judgment by the Court of Cassation might have quashed
the judgment of the Court of Appeal and have referred the
case for re-examination by two new courts.

The Sofia Electricity Company lodged an appeal with the
Court of Cassation for the very purpose of securing a fresh
examination of the dispute by the Bulgarian courts.

The Belgian Government’s Memorial itself admits by implica-
tion that this appeal to the Court of Cassation was its last
remedy (pp. 20 and 36 of the Belgian Memorial). The Belgian
Memorial concludes as follows:

“May it please the Court, subject to any fuller submissions
that may be made in the course of the proceedings,

A. To declare that the State of Bulgaria has failed in its
international obligations,

I.
2. By reason of the above-mentioned judgments of the Dis-
trict Court and of the Court of Appeal of Sofia and of the
judgment of the Court of Cassation given on March 16th,
1938... .
47
A./B. 77 (ELECTRICITY COMPANY).—OP. URRUTIA 108

The argument whereby an appeal to a court of cassation does
not prevent the application of the local redress rule would have
as-its result that the same dispute might be dealt with simul-
taneously by a municipal tribunal and an international court.

As regards reasonable time-limits for the delivery of the final
judgment by the national courts, the Belgian Government has
made no observations and could not do so in its Application,
because at the time when it was filed it was still not known
when the Court of Cassation would deliver its judgment. For
the rest, that judgment was given within less than nine months.

The second part of Article 3 of the Treaty contains an under-
taking by the State which proposes to submit an application
to notify its intention within one year from the date of the
above-mentioned decision. As there had been no decision with
final effect, there could be no such notification. The notifica-
tion contained in the note by the Belgian Legation in Sofia
addressed to the Bulgarian Prime Minister and Minister for
Foreign Affairs on June 24th, 1937, refers to the judgment
delivered by the Sofia Court of Appeal on March 27th, 1937.

With regard to paragraph 4 of Article 37 of the Treaty, [
think that the words “proceedings pending at the expiration of
the current period of the Treaty shall be duly completed” refer to
proceedings validly instituted, that is to say that paragraph 4
of Article 37 refers to proceedings instituted in conformity with
Article 3.

! *
* *

The above considerations have led me to conclude that the
preliminary objection to the Court’s jurisdiction lodged by the
Bulgarian Government and based on the Treaty of conciliation,
arbitration and judicial settlement, concluded between Belgium
. and Bulgaria on June 23rd, 1931, is well-founded.

(Signed) URRUTIA.

48
